Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 07/08/2019. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2019 and 09/18/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 07/08/2019 accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20170040266), hereinafter Lin.

Regarding claim 1,
Lin discloses an antenna module (an antenna device, Fig 2), comprising:
an integrated circuit (IC) package (a semiconductor package structure 20, Fig 2) including an IC (a semiconductor die 210, Fig 2) and mounting electrical connection structures (conductive structures 160, Fig 2);
a first antenna package (a package 20210, Fig 2) including a first patch antenna pattern (an antenna pattern 132210, Fig 2), a first feed via (a via 122210, Fig 2) connected to the first patch antenna pattern, and a first antenna dielectric layer (a molding compound layer 120210, Fig 2) surrounding at least a portion of the first feed via;
a second antenna package (a package 20110, Fig 2) including a second patch antenna pattern (an antenna pattern 132110, Fig 2), a second feed via (a via 122110, Fig 2) connected to the second patch antenna pattern, and a second antenna dielectric layer (a molding compound layer 120110, Fig 2) surrounding at least a portion of the second feed via, and disposed to be spaced apart from the first antenna package (Fig 2); and
a connection member (an RDL structure 106, Fig 2), connecting the IC to the first feed via and the second feed via (Fig 2), connected to the mounting electrical connection structures (Fig 2), and having a stacked structure (Fig 2), the connection member including:
a first region (a region R1061, Fig 2) disposed between the first antenna package and the IC package;
a second region (a region R1062, Fig 2) providing an arrangement surface of the second antenna package; and
a third region (a region R1063, Fig 2) connecting between the first region and the second region.
Lin does not explicitly teach the semiconductor die 210 is an IC.
	However, Lin teaches that pads 209 are electrically connected to the circuitry (not shown) of the semiconductor die 210 (paragraph [0047]).

[AltContent: ]
[AltContent: ]
[AltContent: textbox (20110)][AltContent: textbox (20210)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (M160)][AltContent: arrow][AltContent: textbox (122210)][AltContent: textbox (R1061)][AltContent: arrow][AltContent: textbox (120110)][AltContent: textbox (120210)][AltContent: arrow][AltContent: arrow][AltContent: textbox (122110)][AltContent: arrow][AltContent: textbox (132110)][AltContent: arrow][AltContent: textbox (132210)][AltContent: textbox (R1063)][AltContent: ][AltContent: textbox (R1062)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Antenna device)][AltContent: textbox (Lin (US 20170040266))]
    PNG
    media_image1.png
    955
    861
    media_image1.png
    Greyscale




Lin as modified discloses the claimed invention, as described in claim 1.
Lin teaches a plane of the first patch antenna pattern is directed is different from a direction in which a plane of the second patch antenna pattern is directed (Fig 2). 

Regarding claim 4,
Lin as modified discloses the claimed invention, as described in claim 1.
Lin teaches a third antenna package (a package 3222, Fig 3) disposed on a surface different from the arrangement surface on which the second antenna package is disposed in the second region of the connection member (Fig 3).


[AltContent: arrow][AltContent: textbox (PKG310)][AltContent: arrow][AltContent: textbox (120110)][AltContent: arrow][AltContent: textbox (Antenna device)][AltContent: arrow][AltContent: textbox (122110)][AltContent: arrow][AltContent: textbox (3222)][AltContent: arrow][AltContent: textbox (132110)][AltContent: arrow][AltContent: textbox (30110)][AltContent: arrow][AltContent: textbox (120210)][AltContent: arrow][AltContent: textbox (122210)][AltContent: arrow][AltContent: textbox (132210)][AltContent: arrow][AltContent: textbox (30210)][AltContent: textbox (30310_1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (R1061)][AltContent: arrow][AltContent: textbox (R1062)][AltContent: arrow][AltContent: arrow][AltContent: textbox (R3064)][AltContent: textbox (R3065)][AltContent: arrow][AltContent: textbox (301)][AltContent: arrow][AltContent: textbox (302)][AltContent: textbox (Lin (US 20170040266))]
    PNG
    media_image2.png
    950
    835
    media_image2.png
    Greyscale


Regarding claim 5,
Lin as modified discloses the claimed invention, as described in claim 1.
Lin teaches a second IC package (a semiconductor package structure 302, Fig 3) including a second IC and disposed on a surface different from the arrangement surface on which the second antenna package is disposed in the second region of the connection member.


Lin as modified discloses the claimed invention, as described in claim 1.
Lin teaches:
passive components (a plurality of conductive traces 304 and 302, Fig 3) disposed on a surface different from the arrangement surface on which the second antenna package is disposed in the second region of the connection member; and
an encapsulant (a dielectric layer including dielectric layers 300a, 300b and 300c, Fig 3) encapsulating at least portions of the passive components.

Regarding claim 7,
Lin as modified discloses the claimed invention, as described in claim 1.
Lin teaches a core member (a member M160, Fig 2) providing a surface disposed in the first region of the connection member and another surface on which the mounting electrical connection structures are disposed, and disposed to be spaced apart from the IC (Fig 2).

Regarding claim 17,
Lin discloses an antenna module (an antenna device, Fig 3), comprising:
a connection member (an RDL structure 106, Fig 3);
a first antenna package (a package 30210, Fig 3) including a first patch antenna pattern (an antenna pattern 132210, Fig 2), a first feed via (a via 122210, Fig 3) connected to the first patch antenna pattern, and a first antenna dielectric layer (a molding compound layer 120210, Fig 3) surrounding at least a portion of the first feed via, and disposed on a first surface of the connection member (Fig 3);
a second antenna package (a package 30110, Fig 3) including a second patch antenna pattern (an antenna pattern 132110, Fig 3), a second feed via (a via 122110, Fig 3) connected to the second patch antenna pattern, and a second antenna dielectric layer (a molding compound layer 120110, Fig 3) surrounding at least a portion of the second feed via, and disposed on a surface of the connection member (Fig 3) to be spaced apart from the first antenna package; and
310, Fig 3) including an IC (a semiconductor die 310, Fig 3) and mounting electrical connection structures (conductive structures 360, Fig 3), and disposed on a second surface of the connection member (Fig 3),
wherein the second surface is opposite the first surface (Fig 3), and
wherein the connection member connects the IC to the first feed via and the second feed via, and connects to the mounting electrical connection structures (Fig 3).
Lin does not explicitly teach the semiconductor die 210 is an IC.
However, Lin teaches that pads 209 are electrically connected to the circuitry (not shown) of the semiconductor die 210 (paragraph [0047]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a semiconductor die connected to circuitry being an IC in Lin, in order to provide miniaturization and multi-functionality for wireless communication semiconductor package structures.

Regarding claim 18,
Lin as modified discloses the claimed invention, as described in claim 17.
Lin teaches the connection member has a stacked structure (Fig 3).

Regarding claim 19,
Lin as modified discloses the claimed invention, as described in claim 17.
Lin teaches the second antenna package is disposed on the first surface of the connection member (Fig 3).

Regarding claim 20,
Lin as modified discloses the claimed invention, as described in claim 19.
Lin teaches a direction in which a plane of the first patch antenna pattern is directed is different from a direction in which a plane of the second patch antenna pattern is directed (Fig 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20170040266), hereinafter Lin, in view of Lambrecht et al (US 20100240327), hereinafter Lambrecht.

Regarding claim 3,
Lin as modified discloses the claimed invention, as described in claim 1.
Lin teaches the connection member includes a signal path dielectric layer (a dielectric layer 100b, Fig 2).
Lin does not teach the signal path dielectric layer that is more flexible than the first antenna dielectric layer.
However, Lambrecht teaches an antenna module (a device 100, Fig 4) comprising a connection member (a printed circuit board 440, Fig 4) includes a signal path dielectric layer (a flexible interconnect 411, Fig 4) that is flexible.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a signal path dielectric layer being flexible in Lin as modified, as taught by Lambrecht, in order to provide proper alignment for antenna packages.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20170040266), hereinafter Lin, in view of Baks et al (US 20160049723), hereinafter Baks.

Regarding claim 8,
Lin as modified discloses the claimed invention, as described in claim 1.
Lin does not teach the IC package further includes a heat slug disposed on an inactive surface of the IC, and the IC is connected to the connection member through an active surface.
However, Baks teaches an antenna module (an antenna-in-package 100, Fig 6), comprising an IC package (an IC package PKG130, Fig 6), wherein the IC package includes a heat slug (a thermal interface material layer 132, Fig 6) disposed on an 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a heat slug disposed on an inactive surface of an IC, and the IC being connected to a connection member through an active surface in Lin as modified, as taught by Baks, in order to provide a compact integrated radio/wireless communications system.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (F6202)][AltContent: textbox (F6201)][AltContent: textbox (R1301)][AltContent: arrow][AltContent: arrow][AltContent: textbox (R1303)][AltContent: arrow][AltContent: textbox (R1302)][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: textbox (APKG)][AltContent: arrow][AltContent: textbox (PKG130)][AltContent: arrow][AltContent: arrow][AltContent: textbox (601)][AltContent: arrow][AltContent: textbox (602)][AltContent: textbox (Baks (US 20160049723))]
    PNG
    media_image3.png
    892
    790
    media_image3.png
    Greyscale



Lin as modified in view of Baks discloses the claimed invention, as described in claim 8.
Baks teaches the IC package further includes heat dissipating structures (a plurality of metallic thermal vias 142 and a heat sink 150, Fig 6) connected to the heat slug, and
the heat slug is disposed between the IC and the heat dissipating structures (Fig 6).

Regarding claim 10,
Lin as modified discloses the claimed invention, as described in claim 1.
Lin does not teach the second antenna package further includes a second coupling structure surrounding at least a portion of the second patch antenna pattern.
However, Baks teaches an antenna module (an antenna-in-package 100, Fig 6), comprising an IC package (an IC package PKG130, Fig 6), a second antenna package (a package 602, Fig 6) includes a second coupling structure (a metallic structure 624-1, Fig 6) surrounding at least a portion of a second patch antenna pattern (a patch antenna element 124-1, Fig 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second coupling structure surrounding at least a portion of a second patch antenna pattern in Lin as modified, as taught by Baks, in order to provide a compact integrated radio/wireless communications system.

Regarding claim 11,
Lin as modified discloses the claimed invention, as described in claim 1.
Lin does not teach the second antenna package further includes a second coupling patch pattern disposed to be overlapped with the second patch antenna pattern when viewed in a stacked direction of the connection member.
However, Baks teaches an antenna module (an antenna-in-package 100, Fig 6), comprising an IC package (an IC package PKG130, Fig 6), a second antenna package (a 2, Fig 6) includes a second coupling patch pattern (a metallic structure 624-1, Fig 6) disposed to be overlapped with a second patch antenna pattern (a patch antenna element 124-1, Fig 6) when viewed in a stacked direction of a connection member (chip connections 170, Fig 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second coupling patch pattern disposed to be overlapped with a second patch antenna pattern when viewed in a stacked direction of a connection member in Lin as modified, as taught by Baks, in order to provide a compact integrated radio/wireless communications system.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (US 20160049723), hereinafter Baks, in view of Lin et al (US 20170040266), hereinafter Lin.

Regarding claim 12,
Baks discloses an electronic device (a wireless communications package 60, Fig 6) comprising:
a set substrate (a heat sink 150, Fig 6) disposed in a case (a package cover 620, Fig 6); and
an antenna module (an antenna package APKG, Fig 6), disposed in the case and connected to the set substrate, comprising:
an integrated circuit (IC) package (an IC package PKG130, Fig 6) including an IC (an RFIC chip 130, Fig 6) and mounting electrical connection structures (BGA connections 180, Fig 6);
a first antenna package (a package 601, Fig 6) including a first patch antenna pattern (a patch antenna element 124-4, Fig 6), a first feed via (a via 114-4, Fig 6) connected to the first patch antenna pattern;
a second antenna package (a package 602, Fig 6) including a second patch antenna pattern (a patch antenna element 124-1, Fig 6), a second feed via (a via 114-1, Fig 6) connected to the second patch antenna pattern, and disposed to be spaced apart from the first antenna package (Fig 6); and

a first region (a region R1301, Fig 6);
a second region (a region R1302, Fig 6); and
a third region (a region R1303, Fig 6).
Baks does not teach:
a first antenna dielectric layer surrounding at least a portion of the first feed via;
a second antenna dielectric layer surrounding at least a portion of the second feed via;
a connection member having a stacked structure, the connection member comprising:
a first region (a region R1301, Fig 6) disposed between the first antenna package and the IC package;
a second region (a region R1302, Fig 6) providing an arrangement surface of the second antenna package; and
a third region (a region R1303, Fig 6) connecting between the first region and the second region.
	However, Lin teaches an antenna module (an antenna device, Fig 2), comprising:
an integrated circuit (IC) package (a semiconductor package structure 20, Fig 2) including an IC (a semiconductor die 210, Fig 2) and mounting electrical connection structures (conductive structures 160, Fig 2);
a first antenna package (a package 20210, Fig 2) including a first patch antenna pattern (an antenna pattern 132210, Fig 2), a first feed via (a via 122210, Fig 2) connected to the first patch antenna pattern, and a first antenna dielectric layer (a molding compound layer 120210, Fig 2) surrounding at least a portion of the first feed via;
a second antenna package (a package 20110, Fig 2) including a second patch antenna pattern (an antenna pattern 132110, Fig 2), a second feed via (a via 122110, Fig 2) connected to the second patch antenna pattern, and a second antenna dielectric layer (a molding compound layer 120110, Fig 2) surrounding at least a portion of the 
a connection member (an RDL structure 106, Fig 2), connecting the IC to the first feed via and the second feed via (Fig 2), connected to the mounting electrical connection structures (Fig 2), and having a stacked structure (Fig 2), the connection member including:
a first region (a region R1061, Fig 2) disposed between the first antenna package and the IC package;
a second region (a region R1062, Fig 2) providing an arrangement surface of the second antenna package; and
a third region (a region R1063, Fig 2) connecting between the first region and the second region.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna dielectric layer surrounding at least a portion of a first feed via, a second antenna dielectric layer surrounding at least a portion of a second feed via, a connection member having a stacked structure, the connection member comprising a first region disposed between a first antenna package and an IC package, a second region providing an arrangement surface of a second antenna package; and a third region connecting between the first region and the second region in Baks, as taught by Lin, in order to provide miniaturization and multi-functionality for wireless communication semiconductor package structures.

Regarding claim 13,
Baks in view of Lin discloses the claimed invention, as described in claim 12.
Baks teaches the IC package includes a core member (an interface layer 830, Fig 8) disposed between the first region of the connection member and the set substrate, and the mounting electrical connection structures are disposed between the core member and the set substrate.
[AltContent: textbox (Baks (US 20160049723))][AltContent: textbox (Baks (US 20160049723))]
    PNG
    media_image4.png
    860
    755
    media_image4.png
    Greyscale


Regarding claim 14,
Baks in view of Lin discloses the claimed invention, as described in claim 12.
Baks teaches the IC package further includes a heat slug (a layer of thermal interface material 132, Fig 8) disposed between the IC and the set substrate and connected to the set substrate.



Baks in view of Lin discloses the claimed invention, as described in claim 12.
Baks teaches the first patch antenna pattern is disposed closer to a first surface (a first surface F6201, Fig 6) of the case than a second surface (a second surface F6202, Fig 6) of the case, and the second patch antenna pattern is disposed closer to the second surface of the case than the first surface of the case.

Regarding claim 16,
Baks in view of Lin discloses the claimed invention, as described in claim 12.
Lin teaches a fourth antenna package (a package 30310_1, Fig 3), wherein the connection member further includes:
a fourth region (a region R3064, Fig 3) providing an arrangement surface of the fourth antenna package; and
a fifth region (a region R3065, Fig 3) connecting between the fourth region and the second region.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571)270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI V TRAN/Primary Examiner, Art Unit 2845